


Exhibit 10.2

 

AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT

BETWEEN DOUGLAS R. LEBDA AND TREE.COM, INC.

 

May 10, 2010

 

This Amendment No. 1 to that certain Stock Purchase Agreement, dated as of
February 8, 2009 between Douglas R. Lebda (“Employee”) and Tree.com, Inc. (the
“Company”), is effective as of February 25, 2010 (the “Agreement”) unless
otherwise indicated.  All capitalized terms used herein without definition shall
have the meanings given to them in the Agreement.

 

WHEREAS, subject to the terms and conditions set forth herein, Employee and the
Company wish to make certain amendments to the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.             Article 5 of the Agreement is hereby amended by adding a new
Section 5.8 to the end thereof:

 

“Section 5.8           Termination of Repurchase Option.  Notwithstanding
anything in this Article 5 to the contrary, the Repurchase Option shall
automatically expire effective February 25, 2010 and shall have no force or
effect thereafter.”

 

2.             Except as explicitly set forth herein, the remaining provisions
of the Agreement will remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first set forth above.

 

 

 

TREE.COM, INC.

 

 

 

 

 

/s/ Claudette Hampton

 

By: Claudette Hampton

 

Senior Vice President — Human Resources

 

 

 

 

 

EMPLOYEE

 

 

 

 

/s/ Douglas R. Lebda

 

Douglas R. Lebda

 

--------------------------------------------------------------------------------
